Citation Nr: 0605309	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches claimed 
as secondary to service connected furunculosis with scars.

2.  Entitlement to service connection for arthritis of the 
shoulders and left knee claimed as secondary to service 
connected furunculosis with scars. 

3.  Entitlement to service connection for stasis dermatitis 
claimed as numbness and rash on the legs as secondary to 
service connected furunculosis with scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to 
February1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 29, 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDING OF FACT

The veteran's headaches, arthritis of the shoulders and left 
knee and stasis dermatitis are not related to his service-
connected furunculosis infection that occurred approximately 
fifty years ago while he was in service.


CONCLUSION OF LAW

Headaches, arthritis of the shoulders and left knee and 
stasis dermatitis are not proximately due to or the result of 
service-connected furunculosis. 38 U.S.C.A. §§  1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant on August 23, 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the August 
2002 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the August 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would attempt to 
obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran indicated that he 
had private treatment with a number of doctors at the Santa 
Fe Memorial Hospital.  In response to his indication of 
private treatment, the RO provided the veteran with a number 
of VA-4142 releases in furtherance of its duty to assist the 
veteran in obtaining any relevant records.  In response, the 
veteran advised the RO that all medical records at the Santa 
Fe Memorial Hospital were no longer available.  The veteran 
advised the RO that the only available records were VA 
medical center records, which the RO obtained.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not warranted under the 
circumstances because, as discussed below, the record lacks 
evidence that the veteran's claimed disabilities could 
possibly be associated with service.  The veteran, as a lay 
person, is not competent to opine on the etiology of his 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, VA has fulfilled its duties to the veteran 
to the extent possible given the particular circumstances of 
this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

38 C.F.R. § 20.1304(a) (2005) provides that a veteran be 
provided a period of 90 days following notification of an 
appeal being certified to the Board to submit any additional 
evidence. 

38 C.F.R. § 20.1304(b) (2005) provides that following the 
expiration of the 90 days, the Board will not accept 
additional evidence except when the veteran demonstrates good 
cause for the delay.  Examples of good cause include, but are 
not limited to, illness or incapacity of the veteran or 
representative, discovery of evidence after expiration of the 
time limit, and delay in transfer of the record to the Board. 
If good cause is not shown, the request to submit additional 
evidence will be referred to the RO upon completion of the 
Board's action on the pending appeal without action by the 
Board on the request to submit additional evidence.  New 
evidence received by the RO may be treated as a request to 
reopen the claim and, if the Board denied the claim and the 
RO is subsequently able to allow the claim upon consideration 
of the new evidence, the effective date of that allowance 
will be the same date as if the Board had granted the appeal 
previously pending.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 2005). Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Service connection may be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Analysis

In November 2005, following notification of certification of 
the veteran's appeal in June 2005, the veteran notified the 
RO via VA form 21-4142 of medical treatment received from two 
private physicians in March 2005.  The veteran has not shown 
any good cause for the delay in submitting new evidence 
beyond the 90 days following his notification of the 
certification of his appeal to the Board.  In the absence of 
good cause shown, the Board may not consider new evidence, 
and will therefore not grant a delay, or remand the appeal, 
so that additional evidence might be procured.

In accordance with the regulation, the request to submit 
additional evidence is referred to the RO.  Should new 
evidence be submitted sufficient to reopen the claim and 
result in an allowance of the benefit sought, the effective 
date of such allowance may be protected in accordance with 
the regulation.  38 C.F.R. § 20.1304(b)(i) (2005).

The veteran has stated in numerous personal statements that 
he believes that his claimed disabilities are secondary to 
his service-connected furunculosis with scarring.  In 
February 1955, the veteran received service connection and 
staged ratings for the period of his hospitalization and 
treatment for an acute infection of furunculosis.  The 
veteran stopped receiving compensation for his furunculosis 
in May 1956.  At that time no furuncles were present and the 
only residuals thereof were several well healed scars on the 
veteran's thighs and back.  In an August 2002 Rating 
Decision, the veteran's rating for furunculosis with scars 
was increased to ten percent.  The veteran was denied 
secondary service connection for the claimed disorders 
comprising the subject matter of this appeal.  

The veteran's service medical records are negative for 
complaints or treatment for a skin condition other than 
furunculosis.  Likewise, the veteran's service medical 
records are negative for complaints or treatment for 
arthritis and headaches.  A March 1956 report of examination 
states that no furuncles were found, only several well healed 
scars on the veteran's thighs and back.  

An April 1995 progress note from Dr. Berlin revealed that the 
veteran complained of a headache that "feels like someone is 
touching him on the top of his head."  The veteran reported 
that it occurred when the weather was cold or raining, and 
was afraid that the headache was related to his in-service 
furunculosis.  The veteran desired a CT scan of the head to 
rule out intercranial lesions.  Ultimately, Dr. Berlin 
concluded that the veteran's complaint of a headache was 
unlikely to be due to mass lesions and was quite atypical in 
terms of the pressure sensation.  

A December 1995 examination by Dr. Berlin revealed no 
suspicious lesions or rash on the veteran's torso, face or 
extremities.  

In March 1996, the veteran was seen once again by Dr. Berlin 
complaining of an itchy leg rash.  Examination, revealed an 
eczematous appearing rash on the lower extremities, both 
shins, with no apparent superinfection.  There was also a 
small amount of the rash on the medial right thigh.  No other 
rashes were identified and the ultimate diagnosis was eczema, 
which was treated with ointment. 

An April 1996 treatment record from St. Joseph's Hospital 
reveals that the veteran complained of bilateral shoulder 
pain.  The veteran was diagnosed with degenerative joint 
disease of the shoulders.  

In November 1996 the veteran again saw Dr. Berlin, 
complaining of a chronic headache.  Dr. Berlin opined that he 
did not think that the veteran had any parasitic, protozoal 
or infectious cause for him to have the chronic headache.  
Dr. Berlin believed it to be a chronic daily headache.  

A March 1999 VA treatment record reveals a diagnosis of 
degenerative joint disease of the shoulders and left knee.  
Subsequent VA medical records confirm this diagnosis, but do 
not discuss a possible service connection.  

In March 2000, during a routine appointment at the VA medical 
center the veteran complained of numbness in the legs.  
Examination revealed no rash on the veteran's legs at that 
time.  The diagnosis was lateral femoral cutaneous 
neuropathy.  Further treatment records reveal a diagnosis of 
peripheral nerve disease and stasis dermatitis.

In December 2000 the veteran was seen at the VA medical 
center to address a rash that itched and hurt after 
scratching.  The diagnosis was bilateral stasis dermatitis 
with no ulceration.  The VA examiner prescribed steroids and 
advised the veteran to quit using soap to prevent irritation 
of the rash.  

A March 2002 progress note indicated that at that time the 
veteran's stasis dermatitis was not very active, although 
there was some itching on the right ankle.  

In July 2002, the veteran was seen at the VA medical center, 
at which time he complained that he might have a new boil 
appearing on his right calf.  Examination revealed no active 
dermatitis or furunculosis.  On the left lateral thigh there 
were two 1.5 cm. circular depressed scars and one 1.5 cm. 
depressed circular scar on the medial aspect.  On the right 
lateral thigh, there was a 1 cm. hyperpigmented area, and on 
the medial left ankle there were two 1.5 cm. circular 
depressed scars.  There was also a brownish discoloration of 
the anterior shin areas, with excoriations visible on the 
right lower shin.  There was no ulceration, exfoliation or 
crusting and no associated systemic or nervous 
manifestations.  Examination of the right calf revealed clear 
skin.  The diagnosis was furunculosis, recurring, involving 
the bilateral lower extremities with residual scarring, 
negative for furuncles at that time, as well as stasis 
dermatitis, bilateral lower extremities, symptomatic. 

In September 2002, the RO requested a medical opinion on 
whether it was at least likely as not that the veteran's 
claimed disorders were related to his service connected 
furunculosis with scarring.  After conducting a full review 
of the veteran's c-file, the VA examiner concluded that none 
of the veteran's claimed disorders is at all likely to be 
secondary to the veteran's service-connected furunculosis.  
With respect to the veteran's bilateral leg rash, the VA 
examiner concluded that the veteran's furunculosis was most 
likely an independent and coincidental condition.  

The evidence does not establish that the veteran's 
degenerative joint disease of the shoulders and left knee was 
diagnosed to a compensable degree within one year following 
discharge from service.  Accordingly, the veteran is not 
entitled to presumptive service connection for his arthritis.  
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection is not otherwise warranted under the 
circumstances for any of the veteran's claimed disorders.  
While the evidence indicates that the veteran is currently 
diagnosed with the claimed disorders, there is no evidence 
that these disorders were proximately due to, the result of 
or chronically worsened by the veteran's in service 
furunculosis infection or residuals thereof.  On the 
contrary, the competent medical evidence of record indicates 
no association with the veteran's service-connected 
furunculosis.  Likewise, there is no evidence to link these 
disorders to another in-service event or injury, or to 
indicate that they were otherwise incurred in service.  
Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his disorders, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  The 
preponderance of the evidence is against the claims.


ORDER

1.  Entitlement to service connection for headaches claimed 
as secondary to service connected furunculosis with scars is 
denied.

2.  Entitlement to service connection for arthritis of the 
shoulders and left knee claimed as secondary to service 
connected furunculosis with scars is denied. 

3.  Entitlement to service connection for stasis dermatitis 
claimed as numbness and rash on the legs as secondary to 
service connected furunculosis with scars is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


